DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims are directed to an apparatus for use in a noninvasive determination of an analyte property of a person having skin, comprising: 5a noninvasive analyzer comprising: a sample probe and a set of geometric parameters such as illumination areas, detection areas, geometric center and line segments of said analyzer. This judicial exception is not integrated into a practical application because the claims do not have anything more than listing of a set of geometric parameters. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not have anything more than a listing of a set of geometric parameters such as illumination areas, detection areas, geometric center and line segments of the claimed analyzer
Claim Analysis:

Interpretation of claims 1, 11 and 18: Under the broadest reasonable interpretation (BRI), the terms of the claim are presumed to have their plain meaning consistent with the specification as it would be interpreted by one of ordinary skill in the art. See MPEP 2111. The preamble here does not positively add limitations to the claimed apparatus, or further modify limitations recited in the body of the claim, and thus does not limit the claim. Instead, it indicates an intended use of the claimed apparatus, i.e., an apparatus for use in a noninvasive determination of an analyte property of a person having skin.

Step 1: Claims 1, 11 and 18 recite an apparatus for use in a noninvasive determination of an analyte property of a person having skin with an analyzer comprising: a sample probe and a set of geometric parameters such as illumination areas, detection areas, geometric center and line segments of said analyzer. Thus, the claim is to a system (algorithm, software, abstract idea, etc.) which falls within one of the statutory categories of invention. MPEP 2106.03.

Step 2A: Claims 1, 11 and 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more because using geometric parameters such as illumination areas, detection areas, geometric center and line segments, under BRI, is a grouping of abstract ideas.

Claims 2-9, 14-17 and 19 are rejected for the same reasons of rejection of claims 1, 11 and 18 as detailed above because claims 2-9, 14-17 and 19 are directed to further grouping of abstract ideas. For example, claim 2 is directed to the “first line segment and said second line 5segment forming segments of a single line.”  Claim 3 is directed to optical coupling of a third illumination area. Claim 4 recites a third line segment between said third illumination area and said second 15detection area that is longer than said second line segment.detection area that is longer than said second line segment.” Claim 5 is directed to a pair of detection areas. Claims 6 and 7 are directed to “a third detection area.”  Claims 8 and 9 are directed to “a third line segment.” Similarly claims 14-17 and 19 are directed to abstract ideas. Regarding claim 19, under BRI, the claimed communication element is considered as a software module comprising an algorithm.
Claims 1-9, 11, 14-18 and 19 do not have additional elements recited in the claim beyond the judicial exception to integrate the exception into a practical application. 2019 PEG Section III(A)(2), 84 Fed. Reg. at 54-55.  
Furthermore, claims 1-9, 11, 14-18 and 19 do not have additional elements recited in the claim to amount to significantly more than the judicial exception. 2019 PEG Section III(B), 84 Fed. Reg. at 54-55.

For reasons stated above, claims 1-9, 11, 14-18 and 19 are not patent eligible.

Claims 10 and 12-13 are objected to because they are dependent of a rejected base claim, but would be allowable if the base claims are amended to overcome the 35 U.S.C 101 rejection detailed above.

The prior art cited in the accompanying PTO-892 is made of record and not relied upon, is considered pertinent to applicant's disclosure, specifically Welch et al (WO2008058014), because Welch et al and other listed documents disclose several claimed features for noninvasive determination of an analyte property of a person having skin.  


Status/Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Roy M. Punnoose whose telephone number is 571-272-2427 or Fax number 571-273-2427.  The examiner can normally be reached on M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROY M PUNNOOSE/ 
Primary Examiner 
Art Unit 2886